AlanJ.     ..              Case 2:17-cr-00563-JD Document 214 Filed 11/05/19 Page 1 of 1
Tauberi.sQ
     .
P 215.575.0702
F 215.703.1675
atauber@atauberlaw.com
aiso admitted New Jersey
1600 Locust Street
Philadelphia, PA 19103
atauberlaw.com
                                                               November 2, 2019

                           VIA FAX AND 1ST CLASS MAIL

                           Honorable Jan Dubois
                           Room 12613
                           United States District Court
                           601 Market Street
                           Philadelphia, PA 19106

                           Re:     United States v. Donald Jones; 17-cr-563

                           Dear Judge Dubois:

                                             As you may recall, I represent Donald Jones who is currently scheduled for
                           sentencing on December 16, 2019 in the above matter. I am writing to request that the
                           Court give Mr. Jones permission to travel to Georgetown, Guyana to meet with the Peoples
                           Progressive Party to discuss consulting with them in the upcoming Guyana presidential
                           election in March of 2020. Mr. Jones would leave on November 11 and return on
                           November 16. He plans to meet with party officials over while he is there. He will spend
                           all of his time in Georgetown at the party offices of the Peoples Progressive Party on Robb
                           Street in Lacytown, Georgetown. AUSA Eric Gibson has no objection to this request.

                                           Mr. Jones proposed itinerary is as follows:

                                           Depart on November 11 on American Airlines flight 1114 to Miami. From
                           there, he would depart on American Airlines flight number 1513 to Georgetown, arriving at
                           12:33 a.m.

                                           Mr. Jones would stay at the Herdsmanton Lodge Hotel at 19 Peter Rose
                           Street in Queenstown, Georgetown.

                                           Mr. Jones would return to Philadelphia on American Airlines flight 1512
                           and 1623 arriving at 9:40 a.m. on November 16.

                                           Were the Court to grant Mr. Jones permission to make this trip, it would
                           need to order that his passport be returned to him by the United States Probation office
                           which would then be returned to Probation upon Mr. Jones' return. Your thoughtful
                           consideration of this request is appreciated.

                                                                            Respectfully submitted


                                                                               Alan Taul}er_
                                                                               Alan J. Tauber
                           cc: AUSA Eric Gibson




                                                                                         LAW OFFICE OF ALAN J. TAUBER P.C.
